Citation Nr: 1123328	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-22 563	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Propriety of a reduction from a 30 percent rating to a 10 percent rating for service-connected right knee patella subluxation.

2.  Propriety of a reduction from a 20 percent rating to a 10 percent rating for service-connected osteoarthritis of the right knee.

3.  Entitlement to an increased rating for service-connected right knee patella subluxation.

4.  Entitlement to an increased rating for service-connected osteoarthritis of the right knee.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee patella subluxation. 

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee osteoarthritis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  [Due to the location of the Veteran's residence, the jurisdiction of her appeal remains with the RO in Wichita, Kansas.]


FINDINGS OF FACT

1.  In a September 2007 rating action, the RO proposed to reduce the Veteran's service-connected right knee patella subluxation and right knee osteoarthritis to noncompensable.  The Veteran was informed of this proposal by letter dated September 24, 2007, which informed her of the right to a personal hearing if she requested such hearing within 30 days.  

2.  In a statement signed on October 1, 2007, and received by VA on October 30, 2007, the Veteran's requested a personal hearing regarding the proposed reduction of her service-connected right knee disabilities. This statement is presumed to have been postmarked on October 24, 2007.

3.  The record does not reflect that the Veteran was afforded a predetermination hearing prior to a final rating action reducing her service-connected right knee disabilities. 

4.  The Veteran's service-connected right knee patella subluxation is assigned a 30 percent rating, the maximum rating authorized under Diagnostic Code 5257.

5.  The Veteran's service-connected right knee osteoarthritis is manifested by a decreased range of motion of flexion (100 degrees) with no loss of motion on repetition.  A decreased range of extension, to include loss of motion based on repetition, has not been credibly identified. 

6.  The Veteran's service-connected left knee patella subluxation is manifested by no more than slight subluxation.

7.  Since the award of service connection, the Veteran's left knee osteoarthritis has been manifested by a decreased range of motion of flexion (110 degrees) with no loss of motion on repetition.  A decreased range of extension, to include loss of motion based on repetition, has not been credibly identified.


CONCLUSIONS OF LAW

1.  The May 2008 rating action reducing the Veteran's service-connected right knee patella subluxation from 30 percent to 10 percent disabling was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2010).

2.  The May 2008 rating action reducing the Veteran's service-connected right knee osteoarthritis from 20 percent to 10 percent disabling was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2010).

3.  The Veteran is in receipt of the maximum schedular rating, 30 percent, for service-connected right knee patella subluxation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for a disability rating in excess of 20 percent for service-connected right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

5.  From December 27, 2006 through December 27, 2007, the criteria for a 10 percent rating for service-connected left knee patella subluxation were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2010); Hart v. Mansfield, 21 Vet. App. 505 (2007).

6.  The criteria for an evaluation in excess of 10 percent for service-connected left knee patella subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2010).

7.  The criteria for an initial disability rating in excess of 10 percent for service-connected left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the propriety of the reductions, there are specific notice requirements found in 38 C.F.R. § 3.105 (d) and (e) which are applicable to reductions of disability ratings and severance issues.

With respect to the Veteran's right knee increased rating claims and her increased rating claim for left knee patella subluxation, VA issued VCAA notice letters to the Veteran in February 2008 and August 2009.  These letters informed the Veteran of what evidence was required to substantiate her increased rating claims and of her and VA's respective duties for obtaining evidence.  The letters stated that the evidence must show that the disabilities had gotten worse.  The letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

The August 2009 correspondence in particular notified the Veteran of the type of evidence that may reflect a worsening of her service-connected knee disabilities, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which her disability has worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  

Clearly, only the February 2008 letter was issued prior to the RO's initial adjudication of the Veteran's appeal in May 2008.  The timing defect of the August 2009 letter, however, was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of a statement of the case (SOC) in February 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Of further significance here is the fact that neither the Veteran, nor her representative, has asserted any notice deficiency with regard to her claims.  

With respect to the left knee osteoarthritis claim, as the May 2008 rating action granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The February 2010 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.   

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

Moreover, the VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records, lay statements and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

As discussed in detail below, the Veteran was provided with a VA fee-basis examination in March 2008.  The report of this examination reflects that the examiner recorded the Veteran's current complaints, conducted a physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the examiner reviewed the Veteran's claims folder, the examiner considered the medical history the Veteran reported which is consistent with that contained in her claims folder.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

The record indicates that the Veteran was also afforded VA examinations in October 2009 and November 2009.  While the Board acknowledges that the Veteran refused to allow the March 2008 VA fee-basis examiner to conduct ligament stability testing, she refused to allow nearly any physical testing of her knees during these subsequent VA examinations.  As a result, and as discussed in detail in the Board's analysis below, these examinations are of little probative value as they contain little objective evidence and instead rely on the Veteran's self-report of her disability which is found to be not credible. 

Notwithstanding the Veteran's lack of cooperation during the October 2009 and November 2009 VA examinations, the Board finds that VA has satisfactorily discharged its duty to assist the Veteran.  To wit, the Veteran has been scheduled for multiple examinations which would identify the severity of her service-connected knee disabilities.  The reports from these examinations indicate that she has been uncooperative based on her complaints of pain and fear of dislocating her knees.  As discussed in detail below, the record as a whole does not indicate that the Veteran's knee symptomatology would render her unable to participate in these examinations due to pain or severe guarding, but instead that she was unwilling to allow such examinations to occur.  

The Veteran's complaints that her knees cause such pain as to prohibit examination, or that she was afraid the medical professionals would dislocate her knee joints during physical examination is not credible based on the objective medical evidence and her self-reports of her daily activities.  While the Board has no reason to doubt that the Veteran experiences knee pain and is concerned that her knees will dislocate, as discussed in detail below, the objective evidence of record does not demonstrate symptomatology to warrant such extreme guarding behaviors.  For example, at the time of the October 2009 VA examinations, the Veteran was employed in a job that required, by her own admission, prolonged standing and walking.  While she reported having a desk job during the November 2009 VA examination, the Veteran also indicated that her knee disabilities did not have any functional impairment on her ability to stand or walk-which is inconsistent with her claimed inability to have a medical professional examine her knees due to extreme pain.  Moreover, and in particular to the Veteran's left knee claim, the symptomatology she reported to the VA examiners is directly contradicted by the symptoms described in her VA outpatient treatment records, such as those dated in May 2009.  As a result, the Board finds that the Veteran's complaints of pain so extreme as to prohibit a medical professional from conducting an examination is not credible and that she has therefore been providing an inaccurate report of her symptoms during these VA examinations. 

In short, based on Veteran's history of providing an exaggerated picture of her physical disabilities to VA examiners during multiple examinations, the Board finds that a remand for an additional VA examination is not warranted as the Veteran has had several opportunities to allow for a credible and competent examination of her service-connected disabilities.  Her failure to cooperate does not result in any violation of VA's duty to assist her in developing her claim.  In short, VA has satisfactorily discharged its duty to assist the Veteran. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has declined to exercise her option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate her claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  
II.  Propriety of the Reductions

The Board initially observes that the Veteran's claims that the rating reductions were improper and argues for restoration of the 30 percent rating for right knee patella subluxation and restoration of the 20 percent rating for osteoarthritis of the right knee.  These issues are separate from her claims of entitlement to an increased disability rating.  A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was proper, whereas an increased rating claim is initiated by the Veteran and concerns her disagreement with the disability rating assigned to a service-connected disability.  As will be discussed below, these claims require the application of distinctive procedural requirements, burdens of proof, and law and regulations which must be followed before a disability rating may be reduced.  See 38 C.F.R. § 3.105(e), (i) (2010).

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons therefore, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e).

Furthermore, section 3.105(i) requires that the veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1).

Following the predetermination procedures specified above, final action will be taken.  If the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  See 38 C.F.R. § 3.105(i)(2).

Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).

In this case, the Veteran was informed of the proposed reductions to her service-connected right knee disabilities in a September 24, 2007 letter.  In a statement signed on October 1, 2007, and stamped as received by VA on October 30, 2007, the Veteran indicated that she did not agree with the proposed rating reduction and requested a hearing.

While the Board acknowledges that the Veteran's hearing request was date stamped as received by VA after the 30-day time limit described in 38 C.F.R. § 3.105(i), the postmark date for this statement is not of record.  As such, pursuant to 38 C.F.R. § 20.305, the 'mailbox rule' applies and the postmark date is presumed to be five days prior to the date of receipt by the VA.  In calculating this date, Saturdays, Sundays, and legal holidays are excluded.  38 C.F.R. § 20.305(b) (2010).  Accordingly, the Board finds that the Veteran's request for a hearing was filed on October 23, 2007, prior to the expiration of the 30-day limit required under 38 C.F.R. § 3.105(i).  In any case, the September 2007 notice letter allowed the Veteran 60 days to request a hearing.

Upon review, the Board finds that the RO did not comply with the procedural requirements of 38 C.F.R. § 3.105.  After the September 2007 proposal to reduce her right knee disabilities, the Veteran requested a hearing in a timely manner in October 2007; however, no such hearing occurred.  Since the Veteran was not afforded the predetermination hearing that she had timely requested before the May 2008 rating action, it must be concluded that the May 2008 rating action was not proper.  There is no indication in the claims folder that the Veteran failed to report for a scheduled predetermination hearing without good cause or withdrew her request for a hearing. 

The VA Office of General Counsel addressed a situation where VA failed to accurately apply the provisions of 38 C.F.R. § 3.105(e).  In that case, VA assigned an erroneous effective date, and the Office of General Counsel held that such action would not void the rating reduction, but would merely create an incorrect effective date for the reduction.  VAOPGCPREC 31-97 (Aug. 29, 1997).  However, that General Counsel opinion dealt with a situation in which the veteran had already been given a predetermination hearing prior to a final rating action, but an incorrect date of reduction had been selected.  In this case, the Veteran was not afforded her predetermination hearing prior to a final rating action.

Where VA procedures authorize the Secretary to reduce benefits in certain contexts, as do 38 C.F.R. § 3.105(e)-(i), such a reduction must be preceded by detailed and specific procedural safeguards that fully and fairly give the claimant notice of the proposed reduction and an opportunity to contest it.  Majeed v. Principi, 16 Vet. App. 421, 434 (2002).  Thus it appears that, where the procedural requirements are not followed, as distinguished from inaccurately applied, the rating reduction is not proper.  See Hayes v. Brown, 9 Vet. App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  

Under these circumstances, the Board must conclude that the reduction in the disability rating of the Veteran's service-connected right knee patella subluxation from 30 percent to 10 percent, and the reduction of the Veteran's right knee osteoarthritis from 20 percent to 10 percent, implemented by the RO in May 2008, was not accomplished in accordance with the clear regulatory requirements of 38 C.F.R. § 3.105 (e)-(i), to which rating reductions must conform.  As such, the Board finds that the May 2008 reduction of the Veteran's right knee disability ratings denied her due process and is void ab initio.  As the reduction was improper, the 30 percent evaluation for the service-connected right knee patella subluxation and the 20 percent for right knee osteoarthritis must be restored.

As alluded to above, the fact that the previously assigned right knee disability ratings have been restored does not obviate the Veteran's increased ratings claims.  The Board will therefore move on to a discussion of these claims.  

III.  Right Knee Patella Subluxation

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right knee patella subluxation is currently rated 30 percent disabling under Diagnostic Code 5257 [Other impairment of the knee].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case the evidence of record, such as the March 2008 VA examination, indicates that the Veteran has been diagnosed with subluxation of the right knee.  Diagnostic Code 5257 specifically addresses recurrent subluxation of the knee and is therefore deemed by the Board to be the most appropriate code.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran's right knee subluxation is appropriately rated under Diagnostic Code 5257.

Under Diagnostic Code 5257, a 10 percent disability is warranted when instability is slight and a 20 percent disability is warranted when instability of the knee is moderate. A 30 percent disability is warranted when instability of the knee is severe.  See 38 C.F.R. § 4.71a (2010).

The Board observes that the words "slight", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  "Slight" is generally defined as "small in size, degree, or amount"; "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc.;" and "severe" is defined as "extremely intense."  See Webster's New World Dictionary, Third College Edition (1988), pgs. 1038, 871, and 1071.

The Veteran is currently assigned a 30 percent disability rating under Diagnostic Code 5257.  This represents the highest schedular rating available for the Veteran's disability.  As such, the Board is unable to consider or grant a higher schedular rating.  The claim must therefore be denied.


IV.  Right Knee Osteoarthritis

The Veteran's right knee osteoarthritis is currently rated 20 percent disabling under Diagnostic Codes 5010-5260 [traumatic arthritis-limitation of flexion].  See 38 C.F.R. § 4.27 (2010) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen]. 

Diagnostic Code 5010, instructs to rate as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees.  Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a.  [In this regard, the Board observes that normal range of motion for the knee is defined as follows: flexion, zero degrees to 140 degrees; and extension, 140 degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II (2010).]

Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

As noted above, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts, 5 Vet. App. at 538.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio, 2 Vet. App. at 629.  In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Upon review, the evidence of record indicates that the Veteran has been diagnosed with arthritis of the right knee and limitation of motion is present.  Diagnostic Code 5010, and by incorporation, 5003, 5260 and 5261 are therefore appropriate.

The Board has also considered Diagnostic Codes 5256 [ankylosis of the knee] and 5262 [impairment of the tibia and fibula], however the evidence of record does not suggest that the Veteran's knee is ankylosed or that there is malunion or nonunion of her tibia and fibula.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). [Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."]  The use of these diagnostic codes is therefore not appropriate.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that, when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  

In this case, during the March 2008 VA examination, the Veteran's right knee range of motion was recorded as flexion to 100 degrees with pain beginning at 70 and full extension with pain beginning at 10 degrees.  

As alluded to above, the Veteran was afforded an additional VA examination to determine the extent of her right knee disability in November 2009.  A physical examination of the Veteran's range of motion was not conducted, however, based on her fear of patellar subluxation and complaints of pain.  While the Board notes that the record indicates that the Veteran had an "obvious antalgic gait on the right," based on her failure to cooperate, range of motion findings, which could potentially have led to an increased disability rating, were not recorded.  

The Board does not dispute that the Veteran experiences knee pain.  Indeed, the November 2009 VA examiner observed that she would "rub her knees while sitting at rest."  Her complaints of knee pain which would prohibit demonstrating her right knee range of motion, however, are not consistent with the evidence of record, to include the evidence that was recorded during the limited November 2009 VA examination.  Specifically, despite the limited physical examination, the VA examiner was able to observe that there was "no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage or weakness."  While she walked with an obvious gait, the examiner indicated that she had a "steady, tandem gait."  Moreover, during the interview portion of the examination, the Veteran denied "any functional limitations on standing and walking."  Such objective evidence and self-report of her limitations is inconsistent with her complaints of being unable to even demonstrate her right knee range of motion in the presence of a medical professional.  

In any event, based on the Veteran's failure to cooperate with the November 2009 VA examiner, the March 2008 VA examination report is the only competent and credible evidence of record which describes the Veteran's right knee range of motion during the appeal period. 

As noted above, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the 100 degrees record in connection with March 2008 examination.  Furthermore, Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  A disability rating in excess of 20 percent obviously cannot be assigned under Diagnostic Code 5261 for extension to zero degrees, or normal extension.  Based on these findings, a disability rating in excess of 20 percent may not be assigned based on limitation of motion of the right knee.  

With respect to Diagnostic Code 5003, the maximum disability rating available under this Diagnostic Code is 20 percent, the level at which the Veteran's right knee osteoarthritis is currently rated. 

As noted previously, VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  The Veteran has stated that her right knee causes her pain, is instable, swells, and gives way.

The Veteran is competent to report on the symptoms she experiences.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes, however, that the March 2008 VA examiner specifically examined the Veteran's right knee to determine the extent, if any, of the functional impairment caused by this disability.  After examining the Veteran's knee, the VA examiner indicated that while the Veteran will experience pain, fatigue, weakness and lack of endurance after repetitive use, these limiting factors did not result in a decrease in her range of motion.  

Moreover, the Board notes that the Veteran reported pain beginning at 10 degrees of extension and 70 degrees of flexion during the March 2008 VA examination.  As noted above, however, limitation of extension to 20 degrees or limited flexion to 15 degrees is required for a disability rating in excess of 20 percent.  Thus, even when taking into consideration the Veteran's complaints of pain, a disability rating in excess of 20 percent is still not warranted. 

The Board notes that VA's General Counsel has issued a precedential opinion that provides for the possible assignment of separate disability ratings for limitation of flexion and limitation of extension involving the same knee joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). In that opinion, the General Counsel said that where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  For the Veteran's right knee, separate ratings are not warranted because even a compensable level of limited flexion is not shown.

Again, the Board does not dispute that the Veteran has right knee pain.  The evidence of record, however, does not indicate that she has any additional functional impairment caused by her knee disability.  Such records are more reliable than the Veteran's statements made in connection with her claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no support in the record for a disability rating in excess of 20 percent.  Simply put, the competent and credible evidence of record does not indicate that the Veteran's diminished right knee range of motion warrants an increased rating, and functional loss has not been credibly identified.  The record does not reveal any specific evidence which would allow for the assignment of an additional disability under the DeLuca factors.  Accordingly, and based on this evidentiary posture, the Board concludes that at no time during the appeal period is an increased disability rating warranted for the Veteran's right knee osteoarthritis under Diagnostic Code 5010, 5003, 5260 or 5261 or based on the functional impairment of this disability.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

V.  Left Knee Patella Subluxation

The Veteran's left knee patella subluxation is currently assigned a 10 percent disability rated under Diagnostic Codes 5010-5257 [traumatic arthritis - other knee impairment].  See 38 C.F.R. § 4.27.  As stated above, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts, 5 Vet. App. at 538.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio, 2 Vet. App. at 629. 

In this case, however, Diagnostic Code 5010 is not appropriate for the Veteran's service-connected left knee patella subluxation as she has been granted a separate disability rating for arthritis of the left knee.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (Aug. 14, 1998).  

The evidence of record, including the March 2008 VA examination, indicates that the Veteran has been diagnosed with subluxation of the left knee.  Diagnostic Code 5257 specifically addresses recurrent subluxation of the knee and is therefore deemed by the Board to be the most appropriate code.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran's left knee subluxation is appropriately rated under Diagnostic Code 5257.

As noted above, under Diagnostic Code 5257, a 10 percent disability is warranted when recurrent subluxation or lateral instability is slight and a 20 percent disability is warranted when subluxation or instability of the knee is moderate.  A 30 percent disability is warranted when subluxation or instability of the knee is severe.

After conducting a physical examination of the Veteran's left knee in March 2008, the VA fee-basis examiner indicated that the Veteran experiences slight subluxation of this joint.  This report also documents that the examiner was "unable to perform the ligaments' stability test because [the Veteran] could not tolerate [the testing] due to [her] reported pain."  Notwithstanding her complaints of pain during the March 2008 VA examination, a VA treatment record from May 2009 noted that the Veteran's left knee ligaments were stable and there is no mention of such extreme knee pain.

The Veteran was afforded an additional VA examination to determine the severity of her left knee disabilities in October 2009.  As alluded to above, the VA examiner documented that the physical examination portion of the exam was "very limited due to the Veteran's inability to comply due to pain and fear of patellar subluxation, [she] declined to [perform range of motion testing] or allow [an] exam of [her] knee."  Notwithstanding the lack of a physical examination or a review of her claims folder, the VA examiner indicated that the Veteran experiences severe patellar subluxation with lateral instability.  

Based on a review of the VA examiner's report, as well the medical evidence contained in the Veteran's claims folder (to include the March 2008 VA examination and May 2009 VA outpatient treatment record), it is clear that the October 2009 VA examiner's opinion is premised on statements made by the Veteran.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described]; see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional"].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate. The Board may not, however, disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  In this case, while the October 2009 VA examiner indicated that he reviewed the Veteran's "electronic medical records" the Veteran's claims folder was not available for his review and the sole VA treatment record, dated in May 2009, which describes the Veteran's left knee disability during the relevant time period indicates that her knee ligaments were stable.  Furthermore, as noted above, the March 2008 VA fee-basis examiner indicated that the Veteran's left knee resulted in only "slight subluxation."  As a result, the Board finds that the October 2009 VA examiner's opinion is based on a history reported by the Veteran which is contradicted by the objective medical evidence of record. 

In contrast to the October 2009 VA examination, the record indicates that the Veteran was more cooperative with the March 2008 VA examiner's evaluation of her left knee in that she allowed some physical testing to be conducted.  Based on the Veteran's failure to participate in the October 2009 VA examination, the Board finds the March 2008 VA examination report, and the Veteran's May 2009 outpatient treatment records, to be more probative than the findings of the October 2009 VA examiner who did not explain the basis of his opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

The Board notes that the Veteran is competent to report symptoms she experiences. See Layno, 6 Vet. App. at 470.  In this capacity the Veteran has submitted numerous statements describing her left knee problems.  To the extent the Veteran argues that she has moderate or severe instability or subluxation of her left knee, the Board finds such statements to be not credible.  Specifically, when the Veteran has permitted testing of her left knee, her ligaments were found to be stable and only slight subluxation was identified.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions made in connection with a claim for monetary benefits from the government.  See Cartright, 2 Vet. App. at 25 [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, the competent and credible evidence of record indicates that the Veteran's left knee patella subluxation is slight and instability is not present.  In the absence of moderate instability or subluxation being demonstrated or approximated, the next higher 20 percent disability rating under Diagnostic Code 5257 is not for application. 

Originally, the Veteran's service-connected left knee patella subluxation was rated as noncompensable (zero percent) from the date of service connection, October 17, 2005.  By the currently-appealed rating action dated in May 2008, the RO awarded an increased evaluation of 10 percent, effective from December 27, 2007 (date of receipt of this increased rating claim), for this disability.  As previously noted, in Hart, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See Hart, 21 Vet. App. at 505; see also 38 U.S.C.A. § 5110 (West 2002).  Therefore, the relevant time period under consideration is from December 2006 to the present. 

Upon review, the record clearly indicates that the Veteran was experiencing left knee problems prior to her increased rating claim.  Indeed, the Veteran reported to the Memorial Hermann Baptist Beaumont Hospital's emergency room in February 2007 complaining that her knees gave out.  She was subsequently diagnosed with contusions of her knees and discharged.  

Furthermore, in May 2007 C.J.B., M.D., noted that a Merchant's study of the Veteran's knees was "in keeping with significant and abnormal congruence angles."  This April 2007 test result indicates that such abnormal angles are consistent with "patellar disorders, particularly lateral patellar subluxation."  The Board notes, however, that Dr. C.J.B., stated that he was unable to examine the Veteran properly "as a result of severe patellar apprehension."  

In short, while May 2007 statement from Dr. C.J.B. indicates that he was unable to examine the Veteran, the April 2007 Merchant study demonstrates that a patellar disorder clearly existed.  Furthermore, while it was noted that the Veteran had "significant and abnormal congruence angles, Dr. C.J.B. did not indicate whether this represented a slight, moderate or severe subluxation, however, as noted above, a mild subluxation was noted by the March 2008 VA examiner.  As a result, the Veteran's left knee patella subluxation appears to have remained stable throughout the appeal period and the Board can find no evidence to support a finding that this disability was more or less severe.  Therefore, effective from December 27, 2006, a 10 percent disability rating is warranted.

VI.  Left Knee Osteoarthritis 

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since the award of service connection, the Veteran's left knee osteoarthritis has been rated as 10 percent disabling under Diagnostic Codes 5010-5260 [traumatic arthritis-limitation of flexion].  See 38 C.F.R. § 4.27.  The pertinent law and regulations necessary to adjudicate this issue have been set forth above and need not be repeated. 

The Board has considered whether another rating code is "more appropriate" than the ones used by the RO.  See Tedeschi, 7 Vet. App. at 414.  Upon review, however, the evidence of record indicates that the Veteran has been diagnosed with arthritis of the left knee and limitation of motion is present.  Diagnostic Code 5010, and by incorporation, 5003, 5260 and 5261 are therefore appropriate.

In this case, the evidence of record does not indicate that the Veteran has had any cartilage removal or impairment or genu recurvatum.  Diagnostic Code 5258, 5259 and 5263 are therefore inapplicable.  Nor is there evidence of tibia and fibula impairment or ankylosis and Diagnostic Codes 5262 and 5256 are therefore not for application. 

During the March 2008 VA examination, the Veteran's left knee range of motion was recorded as flexion to 110 degrees with pain beginning at 70 and full extension with pain beginning at 10 degrees.  VA treatment records from May 4, 2009 and May 21, 2009 documented that the Veteran had full range of motion in her left leg. 

During the October 2009 VA examination, the Veteran refused to allow for passive range of motion testing.  On active range of motion, she extended her left knee to 30 degrees.  It was noted that she had 10 degrees of flexion, beginning at 30 and ending at 40 degrees.  The Board notes, however, that these range of motion findings are completely at odds with those contained in the claims folder and her description of her daily activities.  Specifically, during the October 2009 VA examination, the Veteran reported that she worked as a desk clerk in a hospital which requires "prolonged sitting, standing and walking."  The examiner noted that while the Veteran walked with a limp, she had normal posture; and while she reported using a "modified crutch" during periods of flare ups, the examiner did not indicate that she was using such a crutch during the examination.  As a result, the Board finds the range of motion findings contained in the October 2009 VA examination report are not accurate due to the Veteran's failure to cooperate with the VA examiner and allow for an accurate physical examination of her knee.  

Furthermore, the Board notes that if the Veteran's left leg range of motion was actually limited between 30 and 40 degrees, she would not be able to walk unassisted as a limitation of extension to 30 degrees would effectively prohibit her from placing her left foot on the ground.  This range of motion finding is completely at odds with her report of her employment responsibilities and daily functioning.   The range of motion findings contained in the October 2009 VA examination report are therefore awarded no weight of probative value. 

As for the range of motion findings contained in the March 2008 VA examination, as noted above, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the 110 degrees recorded by the March 2008 VA examiner.  Furthermore, Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  A disability rating in excess of 10 percent obviously cannot be assigned under Diagnostic Code 5261 for extension to zero degrees, or normal extension.  Based on these findings, a disability rating in excess of 10 percent may not be assigned based on limitation of motion of the right knee.  

With respect to Diagnostic Code 5003, the Veteran's left knee arthritis is currently rated 10 percent disabling.  This is the maximum disability rating available under this diagnostic code based on limitation of motion which is not which is noncompensable under the appropriate diagnostic codes. 

With respect to the DeLuca factors, the Veteran has stated that her left knee causes her pain, is instable, and swells.  The Veteran is competent to report on the symptoms she experiences.  See Layno, 6 Vet. App. at 470.  The Board notes, however, that the March 2008 VA examiner specifically examined the Veteran's left knee to determine the extent, if any, of the functional impairment caused by that disability.  After examining the Veteran's knee, the VA examiner indicated that while the Veteran will experience pain, fatigue, weakness and lack of endurance after repetitive use these limiting factors did not result in a decrease in her range of motion.  

In this capacity, the Board notes that the Veteran reported pain beginning at 10 degrees of extension and 70 degrees of flexion during the March 2008 VA examination.  As noted above, limitation of extension to 15 degrees or limited flexion to 30 degrees is required for a disability rating in excess of 10 percent.  Thus, even when limitation of motion due to pain is taken into consideration, a rating in excess of 10 percent disability rating is still not warranted.

As noted previously, VA's General Counsel has issued a precedential opinion that provides for the possible assignment of separate disability ratings for limitation of flexion and limitation of extension involving the same knee joint.  See VAOPGCPREC 9-2004.  In that opinion, the General Counsel said that where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  For the Veteran's left knee, separate ratings are not warranted because even a compensable level of limited flexion has not been shown.

The Board does not dispute that the Veteran has left knee pain, however, the evidence of record does not indicate that she has any additional functional impairment caused by her knee disability.  Such records are more reliable than the Veteran's statements made in connection with her claim for monetary benefits from the government.  See Cartright, 2 Vet. App. at 25.

In short, there is no support in the record for a disability rating in excess of 10 percent.  Simply put, the competent and credible evidence of record does not indicate that the Veteran's diminished left knee range of motion warrants an increased rating, and functional loss has not been credibly identified.  The record does not reveal any specific evidence which would allow for the assignment of additional disability under the DeLuca factors.  Accordingly, and based on this evidentiary posture, the Board concludes that at no time during the appeal period is an increased disability rating warranted for the Veteran's right knee osteoarthritis under Diagnostic Code 5010, 5003, 5260 or 5261 or based on the functional impairment of this disability.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

VII.  Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the February 2010 SOC and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability ratings at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected knee disabilities.  While cognizant that the Veteran has reported extreme pain, the competent and credible evidence of record fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

VIII.  Conclusion

For the foregoing reasons, the Board finds that the higher ratings other than what was discussed above must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

The reduction of the disability rating for service-connected right knee patella subluxation was improper; the restoration of the 30 percent rating sought by the Veteran is granted.

The reduction of the disability rating for service-connected right knee osteoarthritis was improper; the restoration of the 20 percent rating sought by the Veteran is granted.

Entitlement to an increased rating for service-connected right patella subluxation is denied.

Entitlement to an increased rating for service-connected right knee osteoarthritis is denied. 

Entitlement to a 10 percent disability rating for service-connected left knee patella subluxation is granted, effective from December 27, 2006 to December 27, 2007, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 10 percent for service-connected left knee patella subluxation is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee osteoarthritis is denied. 



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


